UNITED STATES DISTRICT COURT i
SOUTHERN DISTRICT OF NEW YORK |

 

 

 

 

 

poet tenes . ~=--X :
C.C., an infant by her Mother and Natural : Le
Guardian, CATHERINE CANGIALOSI and ;
CATHERINE CANGIALOSL individually, i ORDER REGARDING
Plaintiffs, SEALED DOCUMENTS
V. : 18 CV 11738 (VB)
IMPERIAL TOY, LLC and TARGET CORP.,
Defendants.
ee one _— soe moe xX

The Court having So Ordered the parties’ Stipulated Discovery Protective Order, dated
January 31, 2020, which, among other things, provides for the filing of documents under seal, it
is further ORDERED:

1. The parties shall consult and comply with the instructions for filing documents under
seal, as set forth in: (i) Section 6 of the Court’s Electronic Case Filing Rules &
Instructions; (ii) the Court’s “Sealed Records Filing Instructions,” available at
https://nysd.uscourts.gov/programs/records; and (iii) Judge Briccetti’s Individual
Practices.

2. A full and unredacted courtesy copy of any submission of documents filed under seal
shall be provided to Chambers as soon as practicable, marked “Chambers Copy” and
“Contains Confidential Information Filed Under Seal.”

Dated: January 31, 2020
White Plains, NY

SO ORDERED:

ud

Vincent L. Briccetti
United States District Judge

 
